Citation Nr: 1745987	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The appellant asserts that he served as a guerilla in the service of the Armed Forces of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the FVEC Fund.  

The Board remanded the issue on appeal for additional development in September 2014 and September 2016.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no verifiable evidence that the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101(2), 107(b) (West 2014); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.9, 3.40, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The Board finds that because the claim at issue is limited to statutory interpretation, the VCAA notice and assistance provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59,989 (2004).  The Board therefore will proceed with the adjudication of this claim.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

If an eligible person accepts a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit, including health care, survivor, or burial benefits, which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act. 

For payment to an eligible person who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to a person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009). 

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d at 747 (Fed. Cir. 1997).

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), the U.S. Court of Appeals for Veteran's Claims (Court) held that the plain meaning of 38 CFR § 3.203(c) requires verification of service from the proper service department, which would be the Department of the Army, as opposed to the National Personnel Records Center (NPRC).  The Court took judicial notice of a Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the agreement assigned NARA the authority to make administrative determinations verifying service, or the duty to act simply as a reference librarian.  The Court found that the ambiguity in the agreement precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA (and by implication, its agency, the NPRC).  Subsequently, however, the matter was resolved outside of litigation.  In January 2016, the Department of the Army and NARA signed a new memorandum of agreement which delegated responsibility of verifying military service to the NPRC.

Here, the appellant filed his original FVEC application in February 2009 stating that he had recognized service in the U.S. Armed Forces during World War II from September 20, 1943 to January 20, 1946 in the 71st Infantry, 1st Battalion Regiment.  Records submitted by the appellant from the Commonwealth of the Philippines Philippine Army reflects that the appellant served in the Army of the Philippines from September 20, 1943 to January 20, 1946 and was assigned to the "Hqs. Co. 1st Bn 71st Inf. Regt."  A March 1973 auditing statement from the Republic of Philippines Veterans Administration certified that the appellant served in the East Central Luzon Guerilla Area duly recognized guerilla unit.  In a July 1990 Application for Old Age Pension with the Philippine VA Office, the appellant noted that his date of discharge was January 29, 1946 and that he was assigned to the "Hqs. Co. 1st Bn. 71st Inf. Regt."

Responding to the Regional Office's request for confirmation of service, the NPRC indicated in June 2010 that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  In an October 2010 letter, the NPRC stated that the appellant's name was "not shown in the official records and archives on file at this center which lists the members of the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces during World War II."  

After receiving the appellant's AGO Form 23 in November 2010, in December 2011, the NPRC re-certified its prior finding that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

In a January 2012 response to the appellant's request regarding his service, the NPRC indicated that "records show that [the appellant] served as a member of the Philippine Commonwealth Army including recognized guerillas, in the service of the Armed Forces of the United States from November 17, 1942 to January 28, 1946, the date honorably discharged."  

A subsequent response from the NPRC in January 2013 indicates that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."

Again, in July 2014, the NPRC stated that "no change warranted in prior negative certification."

Because the Board in its September 2014 and September 2016 remands determined that the Department of the Army, not the NPRC, was the appropriate service department to verify the appellant's service, the Board instructed the RO to seek verification from the Department of Army as to whether the appellant had qualifying service as a member of the Philippine Commonwealth Army.  Additionally, the Board requested that the RO obtain clarification from the NPRC regarding the discrepancy between the information provided to the appellant in its January 2012 correspondence and the information the NPRC provided in the certifications it sent to the RO.   

Based on the above the requests, the NPRC sent letters to the Department of the Army in August 2015, and again, in June 2016 informing them that the NPRC had identified a claims folder for the appellant.  In that folder was an AGO Form 23 which listed the Hq Company, 1st Battalion, 71st Infantry, Manila Military District as the unit of assignment.  The NPRC stated that there was no unit roster for the unit indicated on the AGO Form 23 and a search of the entire 71st Infantry produced a negative result.  

In March 2017, the Department of the Army issued a memorandum, which stated that based on a review of the information provided and the official information contained in Army records maintained by NPRC, they were "unable to change their previous negative service determination" for the appellant.  

Addressing the discrepancy between its January 2012 correspondence and its previous certifications, the NPRC, in a July 2017 letter, found, after re-examining the official information and the information provided in the appellant's claims folder, that the positive service determination issued in January 2012 was inaccurate.  The Board notes that the NPRC referred to a February 1954 negative determination from the Department of the Army.  However, a review of the claims folder does not reflect such a determination.  Nevertheless, re-certification was required since the appellant had submitted additional documentation of his service following that determination.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  In that regard, re-certification was provided by the Department of the Army in a March 2017 memorandum.  Accordingly, no further development of this matter is required.  

Coincident with its July 2017 letter, the NPRC re-certified that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

In view of the above, all necessary and available development of this claim has been completed, to include verification with the appropriate agency for purpose of service verification.  The NPRC and the Department of the Army have duly considered the appellant's application for VA benefits based on his additional service in the Philippines, and certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

During the course of the appeal, the appellant has submitted additional documentation contesting the RO's decision and attesting to his service in the recognized guerillas, which has been properly forwarded to re-consider the claim.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  However, none of the submitted documentation and lay evidence qualifies as acceptable proof of service.  38 C.F.R. § 3.203 (2016).  That additional evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, the evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

The Board concludes that the appellant did not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund, based on his service in the Philippines.  Therefore, his claim for benefits must be denied.  In reaching this conclusion, the Board does not question the sincerity of the appellant's belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  This notwithstanding, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


